 



EXHIBIT 10.1
Non-Employee Director Compensation Package
Effective January 1, 2007
Initial Compensation — Restricted Stock Grant
$100,000 of restricted stock based on fair market value at grant (that is,
$100,000 divided by the closing price = the number of shares)

  •   Vesting ratably over a three-year period on each annual anniversary of the
date of grant     •   Date of grant is date of election to the Board

Annual Compensation
Stipend — $45,000
Audit Committee Chair Fee — $12,000
Compensation Committee, Governance & Nominating Committee and Finance Committee
Chair Fee — $6,000
Lead Director Fee— $25,000
Annual Restricted Stock Grant — $75,000 of stock (at time of grant), vesting
ratably over a three-year period on each annual anniversary of the date of
grant, issued annually on date of annual shareholder meeting.
Reimburse director for cost of purchasing a Life Time Fitness “family” Athletic
membership
Terms
Restricted stock will be granted under the Life Time Fitness 2004 Long-Term
Incentive Plan or such other equity compensation plan as in effect from time to
time.
Stipend, Committee Chair and Lead Director fees to be paid in cash quarterly on
the last day of each calendar quarter, in arrears (pro-rated for any partial
periods).

